DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment, filed on 03/01/2021.

Claim Status
Claims 1 and 9 have been amended.  Claims 1-14 have been presented for examination, with claims 1 and 9 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al., US Patent No. 8,688,698 (hereinafter “Black”), in view of Matias et al., US 9213748 (hereinafter “Matias”), and further in view of Cho et al., US 2013/0151974 (hereinafter “Cho”).


Regarding claim 1, Black discloses, a system for providing at least one suggestion for authoring content, the system having:
a computing device with a memory and a processing unit (e.g. The computing system includes processors suitable for the execution of a computer program, Black: col. 9, line 39 thru col. 10, line 64);
an application stored in said memory and having a plurality of lines of computer code wherein said plurality of lines of computer code are executed by said processing unit of the computing device to generate a user interface of the application (e.g. A computer program (also known as a program, software, software application, script, or code) can be written in any form of programming language, Black: col. 9, line 39 thru col. 10, line 64);
a database coupled to said computing device and storing a multiplicity of articles associated with said application (e.g. a database management system, Black: col. 9, line 57);
said application further comprising an analysis engine module (e.g. The search engine interface 222 [interpreted as an analysis engine module] is configured to submit at least a portion of the text segment received by request interface 220 to the search engine. The search engine interface 222 is ) executable by said processing unit to:
receive input associated with a subject matter from a user (e.g. receiving the request that includes the text segment, Black: col. 2, lines 61-64); and
automatically generate a query associated with said received input without user intervention (e.g. FIG. 3 illustrates an example user interface of an authoring environment implementing the automatic text suggestion techniques. A window 304 of an authoring environment 102 is displayed on a display device. For simplicity, controls of the authoring environment 102 are omitted. The window 302 includes a text area into which a writer can type text content. The authoring environment 102 receives part of a sentence, e.g., "The World Wide Web was invented," typed or pasted by the writer. The authoring environment 102 then receives an input (e.g., a string "???") indicating that the writer seeks suggestion to complete the sentence. Upon receiving the input, the authoring environment 102 feeds the part of the sentence that is already written ("The World Wide Web was invented") to a suggestion system and receives three suggestions in response ("by Tim Berners-Lee," "on Dec. 25, 1990," and "at CERN"). The three suggestions are displayed in a selection interface 306, and sorted based on relation scores calculated for the suggestions. The writer can select any of the three facts, or ignore the facts and continue writing the sentence. The selected fact can replace the input "???" in the sentence. It is possible that the authoring environment 102 receives only one ); and
discover documents related to said subject matter from at least one resource to store said documents in a related documents database (e.g. The analysis performed by suggestion system 112 includes calculating a likelihood that a suggestion is going to be selected by a user based on internal structures of the information snippets and on a history of past user selections as stored in information repository 114, Black: Col. 3, lines 5-9 and col. 4, lines 49-65) and store common phrases and words in a reference database (e.g. The information repository 114 can store history learned from past selections of suggestions by multiple users, and the frequency of the user selections, Black: col. 6, lines 9-29);
cross-reference text within said related documents with contents in said reference database in order to calculate common themes and storing said common themes in a theme database (e.g. The suggestion system 112 includes suggestion finder 224 that identifies one or more suggestions from the selected information snippets. The suggestion finder 224 evaluates the selected information snippets in reference to the text segment to determine what parts of the information snippets are most likely to be helpful to the writer. The information repository 114 can store history learned from past selections of suggestions by multiple users, and the frequency of the user selections. This data in the history can be aggregated or ); and
a ranking module executable by said processing unit to determine the usefulness of said least one suggestion to said user (e.g. The selection can be based on a rank provided by the search engine, Black: col. 4, line 66 thru col. 5, line 3).
Black does not explicitly disclose:
a suggestion module executable by said processing unit to independently generate said at least one suggestion comprising at least one question, and wherein said at least one suggestion is a thought-provoking suggestion for triggering further thought provoking questions pertaining to said at least one sentence, wherein the at least one suggestion comprises materials or other subject matter relevant not yet considered by the user for incorporation into the content.
Matias teaches:
 a suggestion module executable by said processing unit to independently generate said at least one suggestion comprising at least one question, and wherein said at least one suggestion is a thought-provoking suggestion for triggering further thought provoking questions pertaining to said at least one sentence (e.g. The related questions 108 are questions that have been identified by the search system as being related to the search query 102, i.e., "Lichen planus", and are displayed under a title 130 in the search results page 100.  The questions 108 are presented to the user in response to receiving a user input selecting the user interface element, Matias: Fig. 1, col. 3, lines 10-23), wherein the at least one suggestion comprises materials or other subject matter relevant not yet considered by the user for incorporation into the content (e.g. In some other implementations, the questions 108 are ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods for automatic text suggestion as disclosed by Black to include methods, systems and apparatus for generating related questions for search queries as taught by Matias to provide related questions to users can help users easily view a set of questions that are relevant to a search query submitted by the user. Additionally, the user can easily obtain additional information to satisfy their information need by selecting one or more of the related questions and submitting the displayed content of the question as a new search query.
Black in view of Matias does not explicitly disclose:
wherein the suggestion module generates an outline for the content corresponding to the suggestions.
Cho teaches:
wherein the suggestion module generates an outline for the content corresponding to the suggestions (e.g. The outline view may be displayed to a user as part of one or more outline panels. The one or more user navigable outline panels of the outline view may be organized into columns or rows and may allow a user to browse through the various organizational levels of an outline of the electronic content work, view the various organizational elements at each level, and preview some of the electronic content within a particular outline level, Cho: [0019]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods for automatic text suggestion as disclosed by Black in view of Matias to include methods, systems, and machine readable mediums for creating and 

Regarding claim 2, Black further discloses, wherein said ranking module disassembles said at least one suggestion into different parts and cross-referencing said different parts with common themes in said theme database to determine relevancy of said at least one suggestion (e.g. A potential inaccuracy can be identified based on a statement that contradicts statements from multiple sources, Black: col. 6, lines 30-54).

Regarding claim 3, Black further discloses, wherein said at least one suggestion is further analyzed for open-endedness by determining whether a suggestion is too vague or too specific (e.g. the selected fact can replace the open-endedness input with the suggestion, Black: col. 6, line 65 thru col. 7, line 44 and Fig. 3).

Regarding claim 4, Black further discloses, wherein said at least one suggestion is further analyzed for similarity to previous suggestions, and said at least one suggestion is suppressed when said at least one suggestion is substantially similar or has a substantially similar meaning to said previous suggestions (e.g. the history learned from past selections or suggestions can be analyzed, Black: col. 6, lines 9-29).

Regarding claim 5, Black further discloses, wherein said at least one suggestion is ranked based on said relevancy, open-endedness, and similarity, and each of said relevancy, open-endedness, and similarity is associated with a score (e.g. the relation score can be calculate based on a ).

Regarding claim 6, Black further discloses, wherein said at least one suggestion is presented to said user based on a computation based on said score of each of said relevancy, open-endedness, and similarity (e.g. the suggestion finder can calculate the relation score, Black: col. 5, line 37 thru col. 6, line 8).

Regarding claim 7, Black further discloses, wherein when said at least one suggestion is too vague or too specific, said at least one suggestion is suppressed and is not presented to said user (e.g. suggestion can be selected from 30 top-ranked search results, Black: col. 5, lines 2-3).

Regarding claim 8, Black further discloses, wherein said at least one resource is a search engine (e.g. Search Engine 116, Black: Fig. 1).

Regarding claim 9, Black discloses, a computer-implement method for providing at least one suggestion for authoring content, computer-implemented method for creating content creation platform, the method comprising instructions stored in memory and executable by a processing structure (see Black’s abstract) to cause said processing structure to:
receive input associated with a subject matter from a user (e.g. receiving the request that includes the text segment, Black: col. 2, lines 61-64) and discover documents related to said subject matter from at least one resource (e.g. The analysis performed by suggestion system 112 includes calculating a likelihood ) and automatically generate a query associated with said received input without user intervention (e.g. FIG. 3 illustrates an example user interface of an authoring environment implementing the automatic text suggestion techniques. A window 304 of an authoring environment 102 is displayed on a display device. For simplicity, controls of the authoring environment 102 are omitted. The window 302 includes a text area into which a writer can type text content. The authoring environment 102 receives part of a sentence, e.g., "The World Wide Web was invented," typed or pasted by the writer. The authoring environment 102 then receives an input (e.g., a string "???") indicating that the writer seeks suggestion to complete the sentence. Upon receiving the input, the authoring environment 102 feeds the part of the sentence that is already written ("The World Wide Web was invented") to a suggestion system and receives three suggestions in response ("by Tim Berners-Lee," "on Dec. 25, 1990," and "at CERN"). The three suggestions are displayed in a selection interface 306, and sorted based on relation scores calculated for the suggestions. The writer can select any of the three facts, or ignore the facts and continue writing the sentence. The selected fact can replace the input "???" in the sentence. It is possible that the authoring environment 102 receives only one suggestion. In such cases, the authoring environment 102 can automatically replace the input "???" in the ); 
determine common phrases and words from said discovered documents (e.g. The suggestion finder 224 evaluates the selected information snippets in reference to the text segment to determine what parts of the information snippets are most likely to be helpful to the writer. An example information snippet retrieved from search engine is: "In the 1980's, the World Wide Web was invented by Tim Berners-Lee and Robert Cailliau in Europe." The suggestion finder 224 identifies a first portion of the information snippet (e.g., "the World Wide Web was invented") that matches the text segment, Black: Fig. 2B and col. 5, lines 4-14); 
associating weighting factors to said phrases and words (e.g. The suggestion finder 224 can weigh and combine various values to generate a relation score, for example, by using formula R=aL+bP+cH, where R is the relation score and a, b, and c are weights of the values L, P, and H, respectively, Black: col. 5. line 60 thru col. 6, line 8); 
cross-reference said common phrases and words with contents of a reference database having common phrases or words (e.g. The suggestion system 112 includes suggestion finder 224 that identifies one or more suggestions from the selected information snippets. The suggestion finder 224 evaluates the selected information snippets in reference to the text segment to determine what parts of the information snippets are most likely to be helpful to the writer. The information repository 114 can store history learned from past selections of suggestions by multiple users, and the );
determining the usefulness of said least one suggestion to said user based on a predetermined criteria (e.g. suggestion can be selected from 30 top-ranked search results, Black: col. 5, lines 2-3); and
presenting said at least one suggestion when said predetermined criteria is met (e.g. suggestion can be selected from 30 top-ranked search results, Black: col. 5, lines 2-3).
Black does not explicitly disclose:
generating independently said at least one suggestion comprising at least one question, and wherein said at least one suggestion is a thought-provoking suggestion for triggering further thought provoking questions pertaining to said at least one sentence, wherein the at least one suggestion comprises materials or other subject matter relevant not yet considered by the user for incorporation into the content.
Matias teaches:
generating independently said at least one suggestion comprising at least one question, and wherein said at least one suggestion is a thought-provoking suggestion for triggering further thought provoking questions pertaining to said at least one sentence (e.g. The related questions 108 are questions that have been identified by the search system as being ), wherein the at least one suggestion comprises materials or other subject matter relevant not yet considered by the user for incorporation into the content (e.g. In some other implementations, the questions 108 are presented as an answer box, i.e., a formatted presentation of content that is relevant to the query, Matias: col. 3, lines 17-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods for automatic text suggestion as disclosed by Black to include methods, systems and apparatus for generating related questions for search queries as taught by Matias to provide related questions to users can help users easily view a set of questions that are relevant to a search query submitted by the user. Additionally, the user can easily obtain additional information to satisfy their information need by selecting one or more of the related questions and submitting the displayed content of the question as a new search query.
Black in view of Matias does not explicitly disclose:
wherein the suggestion module generates an outline for the content corresponding to the suggestions.
Cho teaches:
wherein the suggestion module generates an outline for the content corresponding to the suggestions (e.g. The outline view may be displayed to a user as part of one or more outline panels. The one or more user navigable outline panels of the outline view may be organized into columns or rows and may allow a user to browse through the various organizational levels of an ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods for automatic text suggestion as disclosed by Black in view of Matias to include methods, systems, and machine readable mediums for creating and presenting an outline view as taught by Cho to provide a navigable outline of the content and, in some examples, a number of content previews.

Regarding claim 10, Black further discloses, a step of disassembling said at least one suggestion into different parts and cross-referencing said different parts with common themes in a theme database to determine relevancy of said at least one suggestion (e.g. A potential inaccuracy can be identified based on a statement that contradicts statements from multiple sources, Black: col. 6, lines 30-54). 

Regarding claim 11, Black further discloses, wherein said at least one suggestion is further analyzed for open-endedness by determining whether a suggestion is too vague or too specific (e.g. the selected fact can replace the open-endedness input with the suggestion, Black: col. 6, line 65 thru col. 7, line 44).

Regarding claim 12, Black further discloses, wherein said at least one suggestion is further analyzed for similarity to previous suggestions, and said at least one suggestion is suppressed when said at least one suggestion is substantially similar or has a substantially similar meaning to said previous the history learned from past selections or suggestions can be analyzed, Black: col. 6, lines 9-29).

Regarding claim 13, Black further discloses, wherein said at least one suggestion is ranked based on said relevancy, open-endedness, and similarity, and each of said relevancy, open-endedness, and similarity is associated with a score (e.g. the relation score can be calculate based on a length of the ono-matching strings, Black: col. 5, line 37 thru col. 6, line 8).

Regarding claim 14, Black further discloses, wherein said at least one suggestion is presented to said user based on a computation based on said score of each of said relevancy, open-endedness, and similarity (e.g. a selection user interface 208 that is configured to provide for display multiple suggestions from the server. Further details on the selection user interface 208 will be described below in reference to FIG. 3, Black: col. 4, lines 36-40 and Fig. 3).

Response to Arguments
Applicant's arguments filed on 03/01/2021 have been considered.  A new ground(s) of rejection is made in view of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153